IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0179
                                 Filed April 16, 2014

IN THE INTEREST OF D.M.J.L.
and J.A.I.L., Minor Children,

A.L., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Pottawattamie County, Gary K.

Anderson, District Associate Judge.



       A mother appeals from a juvenile court order terminating her parental

rights to two children. AFFIRMED.



       Roberta Megel of State Public Defender Office, Council Bluffs, for

appellant mother.

       Norman Springer of McGinn, McGinn, Springer & Noethe, Council Bluffs,

for father.

       Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, Matthew Wilber, County Attorney, and Eric Strovers, Assistant

County Attorney, for appellee.

       Michael Hooper, Council Bluffs, for minor children.



       Considered by Potterfield, P.J., Doyle, J., and Miller S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                         2

MILLER, S.J.

       Alexandria (“Alex”) is the mother of D.M.J.L. and J.A.I.L. (“the children”),

who were four and six years of age respectively at the time of the December

2013 termination of parental rights hearing. Alex appeals from a January 27,

2014 juvenile court order terminating her parental rights to the children. (The

same order terminated the parental rights of the children’s father, and he has not

appealed.) We affirm.

I.     BACKGROUND FACTS AND PROCEEDINGS.

       On November 30, 2012, the police were called to the home where the

children were living with Alex and relatives. The conditions of the home were

unacceptable for children. Alex appeared drunk and was yelling. The children

were taken into protective custody.

       A petition was filed alleging the children to be in need of assistance

(CINA).   Alex did not appear at a December 10, 2012 temporary removal

hearing. The juvenile court ordered Alex to submit to a mental health evaluation

and meet any resulting recommendations, and to undergo a substance abuse

evaluation and fulfill any resulting requirements. It also ordered her to participate

in visitation with the children as recommended by the Iowa Department of Human

Services (DHS), participate in Family Safety, Risk, and Permanency Services;

submit to random drug screens; and obtain suitable and stable housing. The

children were placed in the custody of relatives, subject to DHS supervision.

       On January 16, 2013, the juvenile court adjudicated the children CINA

pursuant to Iowa Code sections 232.2(6)(b) (2013) (child whose parent has

physically abused or neglected the child, or is imminently likely to do so), (c)(2)
                                        3


(child whose parent fails to exercise a reasonable degree of care in supervising

the child), and (n) (child whose parent’s mental capacity or condition, or drug or

alcohol abuse, results in the child not receiving adequate care).      The court

continued its previous order concerning services, reunification efforts, and

custody.

       The juvenile court’s orders and the status of the children continued

through a February 20, 2013 disposition hearing and a May 29, 2013 review

hearing and resulting court orders. Alex was homeless until shortly before the

February hearing. The court ordered her to secure employment. At the time of

the May hearing Alex had not completed either a mental health evaluation or a

substance abuse evaluation, and had not secured employment.

       The juvenile court held a permanency hearing on July 29, 2013. Alex had

been hospitalized for depression and suicidal thoughts. She had reported she

had undergone a psychiatric evaluation, but she had not provided any supporting

documents to the DHS and the DHS was concerned it might have been a very

limited evaluation, addressing only Alex’s current needs. Alex asserted she had

completed a chemical dependency evaluation in June and had been told she

needed only to attend AA meetings. Alex reported completing another substance

abuse evaluation while recently hospitalized resulting in a recommendation for

follow-up treatment. She provided no evidence she had completed the alleged

evaluations and no evidence she had followed through with recommended

treatment.   At the permanency hearing Alex acknowledged she could not

appropriately care for the children.
                                          4


       The DHS recommended the permanency plan be changed to termination

of parental rights and adoption. The court agreed, and ordered that the State

seek termination of parental rights.

       On August 16, 2013, the children were moved to a pre-adoptive foster

home, where they have thereafter remained.          By the time of the termination

hearing the children appeared bonded to the foster parents; referred to the foster

parents are “mom” and “dad”; felt safe in their care, which they had not felt while

in the care of their biological parents; and were thriving in the care of their foster

parents.

       The State filed a petition for termination of parental rights in early October

2013. Alex did not attend the termination hearing, and her whereabouts were

then unknown.      Following the hearing the juvenile court terminated Alex’s

parental rights pursuant to Iowa Code sections 232.116(1)(d) (children

adjudicated CINA for physical or sexual abuse or neglect as result of acts or

omission of parent, parent was subsequently offered or received services to

correct circumstance which led to adjudication but circumstance continues to

exist), (e) (child adjudicated CINA, child removed from parent’s physical custody

for at least six months, parent has not maintained significant and meaningful

contact with child during previous six consecutive months and has made no

reasonable efforts to resume child’s care despite being given opportunity to do

so), and (i) (child CINA for physical or sexual abuse or neglect as result of acts or

omissions of parent(s), the abuse or neglect posed significant risk to life of child

or constituted imminent danger to child, offer or receipt of services would not

correct conditions within reasonable period of time). Alex appeals.
                                         5


II.    SCOPE AND STANDARDS OF REVIEW.

       Our review of a termination of parental rights proceeding is de novo. In re

P.L., 778 N.W.2d 33, 40 (Iowa 2010). We are not bound by the juvenile court’s

findings of fact, but we give them weight, especially when considering credibility

of witnesses. Iowa R. App. P. 6.904(3)(g); In re C.B., 611 N.W.2d 489, 492

(Iowa 2000). Grounds for termination of parental rights must be proved by clear

and convincing evidence. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of the] conclusions of law drawn from the evidence.” C.B., 611

N.W.2d at 492 (citing Raim v. Stancel, 339 N.W.2d 621, 624 (Iowa Ct. App.

1983)).

III.   STATUTORY GROUNDS FOR TERMINATION.

       Alex asserts the State did not prove any of the statutory grounds upon

which the juvenile court terminated her parental rights. Although the juvenile

court relied on each of three separate statutory provisions to terminate her rights,

we need find grounds under only one of those provisions in order to affirm the

court if otherwise appropriate. See In re R.R.K., 544 N.W.2d 274, 276 (Iowa Ct.

App. 1995). We choose to focus on section 232.116(1)(e).

       The first two elements of that provision, adjudication as CINA and the

period of removal, were clearly proved and Alex challenges only the third

element, failure to maintain significant and meaningful contact during the

previous six consecutive months and lack of reasonable efforts to resume care of

the children despite being given the opportunity to do so.
                                         6

      “[S]ignificant and meaningful contact” includes but is not limited to
      the affirmative assumption by the parents of the duties
      encompassed by the role of being a parent. This affirmative duty,
      in addition to financial obligations, requires continued interest in the
      child, a genuine effort to complete the responsibilities prescribed in
      the case permanency plan, a genuine effort to maintain
      communication with the child, and requires that the parents
      establish and maintain a place of importance in the child’s life.

Iowa Code § 232.116(1)(e)(3).

      The children’s November 2012 removal from Alex was the result of

unsanitary and deplorable living conditions, parental intoxication, ongoing

domestic violence, and reported drug use. Alex has a lengthy history of alcohol

abuse, use of illegal drugs, and mental health problems. She was offered a

plethora of services to deal with these and other issues. In ordering the State to

seek termination of parental rights the juvenile court found there had been a “lack

of initiative towards completion of any court orders.”      This finding was fully

supported by the evidence.

      Although Alex reported undergoing two chemical dependency evaluations,

she provided no documentary evidence she had done so or what the resulting

recommendations were.        She apparently failed to comply with any resulting

recommendations. Alex tested positive for alcohol use in March 2013 and again

in June 2013. Although ordered to submit to random drug testing, from July 2013

to the termination hearing Alex failed to appear for testing on sixteen occasions

and had not been tested since early July.

      Alex has been diagnosed as having anxiety disorder and borderline

personality disorder, and has a history of suicide attempts and ideations. She

was hospitalized for depression and suicidal ideations shortly after the children’s
                                        7


removal, again in July 2013, and yet again in September 2013. Although she

perhaps underwent limited or complete mental health evaluations twice during

the underlying CINA proceedings, she has not provided the results to the DHS or

service providers, and has never followed through with individual therapy that

seems to have been recommended.

      In July 2013 Alex’s visits to the children were decreased to one visit per

week because the children had frequently been disappointed and saddened by

Alex’s failure to appear for scheduled visits. She was informed the visits could

increase to two per week if she attended weekly visits for several weeks. Alex

did not do so. She attended only slightly more than one half of all scheduled

visits, and attended no visits between late September 2013 and the December

2013 termination hearing.

      Alex was ordered to obtain suitable and stable housing. She did not do

so. Alex and the children’s father were evicted from an apartment. In August

2013 Alex was homeless and living with friends. She then lived in the home of

her mother, the home from which the children had been removed. Alex had an

altercation with her sister, was arrested on a domestic assault charge, and was

ordered to have no contact with her sister and mother. Alex went to a “shelter,”

but was kicked out in early September 2013 for being intoxicated and engaging

in inappropriate behavior. She did not appear for the termination hearing and her

whereabouts were then unknown.

      We find, as the juvenile court did, that the State proved by clear and

convincing evidence the third element of section 232.116(1)(e).
                                          8


IV.   BEST INTEREST.

      Alex states two additional issues, challenges to the sufficiency of the

evidence as to the two other statutory provisions relied on by the juvenile court

for termination of her parental rights.       She does so only by stating in the

concluding sentence of her discussion of each of those two issues that “it is not

in the best interest of her children to have parental rights terminated.”    She

provides no further elaboration, and neither the statutes nor the cases she cites

as supporting legal authority on this issue address any question of best interest.

We therefore do not further consider this contention. See State v. Mann, 602

N.W.2d 785, 788 n.1 (Iowa 1999) (stating that “random mention of an issue,

without elaboration or supporting authority, is insufficient to raise issue for

appellate court’s consideration”); Soo Line R.R. Co. v. Iowa Dep’t of Transp., 521

N.W.2d 685, 689 (Iowa 1994) (refusing to consider an issue when party cited no

authority and offered no substantial argument in support of the issue).

V.    CONCLUSION AND DISPOSITION.

      We agree with and affirm the juvenile court’s order terminating Alex’s

parental rights pursuant to Iowa Code section 232.116(1)(e).

      AFFIRMED.